Case 2:18-cv-00304-RFB-BNW Document 247-4 Filed 09/15/21 Page 1 of 4




                     Exhibit 4
Gmail - Expert Disclosures and Plaintiffs’ Discovery Extension Request;...         https://mail.google.com/mail/u/0?ik=01dc088ed4&view=pt&search=all...
                       Case 2:18-cv-00304-RFB-BNW Document 247-4 Filed 09/15/21 Page 2 of 4


                                                                                       Michael Mcavoyamaya <mmcavoyamayalaw@gmail.com>



          Expert Disclosures and Plaintiffs’ Discovery Extension Request; Cabrera, et al. v. Serv.
          Employees Int’l Union, et al., U.S.D.C. Case No. 2:18-cv-00304-RFB-DJA
          1 message

          Rosa Rozman <rrozman@rsglabor.com>                                                            Thu, Aug 15, 2019 at 3:46 PM
          To: "mmcavoyamayalaw@gmail.com" <mmcavoyamayalaw@gmail.com>
          Cc: Eli Naduris-Weissman <enaduris-weissman@rsglabor.com>, Jonathan Cohen <jcohen@rsglabor.com>, Carlos Coye
          <ccoye@rsglabor.com>, "elj@cjmlv.com" <elj@cjmlv.com>


            Dear Mr. McAvoyamaya:



            Attached please find correspondence dated August 15, 2019. Original to follow via U.S. Mail.



            Rosa Rozman

            Legal Secretary

            Rothner, Segall & Greenstone

            510 South Marengo Avenue

            Pasadena, CA 91101-3115

            Tel: (626) 796-7555, ext. 117

            Fax: (626) 577-0124



            This e-mail may contain confidential and privileged material for the sole use of the intended recipient(s). Any review, use,
            distribution or disclosure by others is strictly prohibited. If you are not the intended recipient (or authorized to receive for the
            recipient), please contact the sender by reply email and delete all copies of this message.




                 2019.08.15.Eli Naduris-Weissman & Evan James to Michael McAvoyamaya.pdf
                 286K




1 of 1                                                                                                                                       9/1/2021, 12:54 PM
Case 2:18-cv-00304-RFB-BNW Document 247-4 Filed 09/15/21 Page 3 of 4
Case 2:18-cv-00304-RFB-BNW Document 247-4 Filed 09/15/21 Page 4 of 4
